DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-23 are pending in this application.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Hybrid rocket motor with secondary combustion in nozzle.
Claim Objections

Claim 9 is objected to because of the following informalities:  
Regarding Claim 9, “expansion ratio nozzle” should be “nozzle expansion ratio”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding Claim 9, the limitation “greater than or equal to 10:1 -50:1” renders the claim indefinite.  The limitation identifies a range of expansion ratio but the limitation requires the nozzle ratio to be greater than or equal to the range. Therefore it is unclear if the expansion ratio must be greater than the entire range or just one limit or if the ratio needs to be within the range.  For the purposes of this examination the limitation will be interpreted as an expansion ratio that is greater than or equal to 10:1.

Regarding Claim 13, the limitation “wherein the oxidizer comprises at least one of  hydrogen peroxide, gaseous oxygen, liquid oxygen, nitrous oxide, hydroxylammonium nitrate, ammonium dinitramide, or air” renders the claim indefinite.  It is unclear if the term “oxidizer” is referring to the “energy-rich oxidizer” of Claim 1, from which claims 13 depends from, or the “first oxidizer” of claim 12, from which claims 13 also depends. For the purpose of this examination the limitation will be interpreted as the “first oxidizer” from claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-13, 16-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hamke (U.S. Patent No. 6,393,830), hereinafter Hamke, in view of Hausmann (U.S. Patent No. 3,010,280), hereinafter Hausmann, and Whitmore (Non-Patent Literature - High-performing hydrogen peroxide hybrid rocket with 3-D printed and extruded ABS fuel), hereinafter Whitmore.

Regarding Independent Claim 1, Hamke discloses a rocket motor (Figure 2), comprising:
a combustion chamber (the chamber within the housing, 40, is the combustion chamber) containing a solid fuel, 45, that is operable to burn during opening of the rocket motor to generate combustion gas (Column 2, Lines 25-31 – the solid fuel is burned to produce combustion gases); and
a nozzle, 42, operable coupled to the combustion chamber (the nozzle is connected to the combustion chamber) to receive the combustion gas from the combustion chamber and direct a flow of the combustion gas through the nozzle (Column 7, Lines 35-48 – the combustion gases in the combustion chamber flow through and are directed by the nozzle), the nozzle having a divergent portion, 42, downstream of a throat (the throat is at the left end of the divergent portion with the smallest cross-section; the divergent is to the right/downstream from the throat).
Hamke does not disclose the solid fuel burning to generate unburned gaseous fuel; a propellant supply containing energy-rich oxidizer with a decomposition energy greater than or equal to 1 MJ/kg; and
the nozzle being a thrust augmented nozzle (TAN), and a propellant injection port associated with the divergent portion and in communication with the propellant supply to inject the energy-rich oxidizer into the divergent portion,
wherein only the energy-rich oxidizer, independent of another propellant, is introduced into the flow of the combustion gas and the unburned gaseous fuel for secondary combustion of the unburned gaseous fuel and thermal decomposition of the energy-rich oxidizer within the divergent portion.
However, Hausmann teaches a rocket motor (Figure 1) that burns a solid fuel (Column 2, Lines 11-15 – the rocket motor burns a solid propellant in the combustion chamber, 10) where the combustion in the combustion chamber generates combustion gas and unburned fuel (Column 2, Lines 45-51 – the combustion gases from the combustion chamber are fuel-rich and therefore contain unburned fuel);
a propellant supply (the oxidizer supply connected to the conduit, 30) containing an oxidizer (the oxidizer supply contains an oxidizer); and 
a thrust augmented nozzle (TAN) (14, 16 and 18) operable coupled to the combustion chamber (Figure 1 - the combustion chamber, 10, is connected to the nozzle), and a propellant injection port, 44, associated with the divergent portion (the injections port is located in the divergent portion of the nozzle) and in communication with the propellant supply to inject the oxidizer into the divergent portion (the port, 44, is connected to the oxidizer supply to supply the oxidizer to the divergent portion),
wherein only the oxidizer, independent of another propellant, is introduced into the flow of the combustion gas and the unburned gaseous fuel (only the oxidizer is injected into the divergent portion through the port, 44) for secondary combustion of the unburned gaseous fuel and thermal decomposition of the oxidizer within the divergent portion (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) – Column 2, Lines 44-51 and Column 3, Lines 3-16 – Further the structure of Hausmann is capable of providing the oxidizer for secondary combustion/adding heat to the divergent portion and thermal decomposition of the oxidizer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamke by including a propellant injection port in the nozzle of Hamke and connecting it to an oxidizer supply and operating the combustion chamber to produce fuel rich combustion gases, as taught by Hausmann, resulting in the nozzle being a thrust augmented nozzle (TAN), and a propellant injection port associated with the divergent portion and in communication with the propellant supply to inject the energy-rich oxidizer into the divergent portion, wherein only the energy-rich oxidizer, independent of another propellant, is introduced into the flow of the combustion gas and the unburned gaseous fuel for secondary combustion of the unburned gaseous fuel and thermal decomposition of the energy-rich oxidizer within the divergent portion in order to provide a simple and positive means of effectively varying the exit area of the convergent-divergent nozzle (Hausmann – Column 1, Lines 28-32) thereby increasing the efficiency of the nozzle over various altitudes.
Hamke in view of Hausmann do not disclose the oxidizer being an energy-rich oxidizer with a decomposition energy greater than or equal to 1 MJ/kg.
However, Whitmore teaches a hybrid rocket motor (Title) that uses high test peroxide (Page 336 – Section “Hydrogen peroxide as a rocket propellant” – the rocket motor uses high test peroxide (HTP) as the propellant) that has a decomposition energy greater than or equal to 1 MJ/kg (Page 336 – Section “Hydrogen peroxide as a rocket propellant” – the HTP has a decomposition energy of 2.89 MJ/kg).
Further, Hausmann discloses the oxidizer may be any oxidizer (Column 2, Lines 11-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamke in view of Hausmann by using a high test peroxide as the oxidizer, as taught by Whitmore, resulting in the propellant supply containing an energy-rich oxidizer with a decomposition energy greater than 1 MJ/kg in order to provide a very energetic propellant for use in the rocket motor (Whitmore - Page 336 – Section “Hydrogen peroxide as a rocket propellant”).

Regarding Claim 2, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. Whitmore further discloses the energy-rich oxidizer comprises hydrogen peroxide (Page 336 – Section “Hydrogen peroxide as a rocket propellant” – the oxidizer used is hydrogen peroxide).
Thus the combination of Hamke in view of Hausmann and Whitmore, as discussed above, would result in the energy-rich oxidizer comprises hydrogen peroxide.

Regarding Claim 3, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. Whitmore further discloses the energy-rich oxidizer comprises a hydrogen peroxide solution having a concentration greater than or equal to 85% (Page 336 – Section “Hydrogen peroxide as a rocket propellant” – the high test peroxide is hydrogen peroxide with a concentration of 95%). 
Thus the combination of Hamke in view of Hausmann and Whitmore, as discussed above, would result in the energy-rich oxidizer being a hydrogen peroxide solution having a concentration greater than or equal to 85%.

Regarding Claim 4, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. Whitmore further discloses the hydrogen peroxide solution has a concentration of 90% (Page 336 – Section “Hydrogen peroxide as a rocket propellant” – the high test peroxide is hydrogen peroxide with a concentration of 95%). 
Thus the combination of Hamke in view of Hausmann and Whitmore, as discussed above, would result in the hydrogen peroxide solution has a concentration of 90%.

Regarding Claim 9, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. Hamke further discloses the nozzle has an expansion ratio (the nozzle expands from the throat to the exit and therefore has a nozzle expansion ratio).
Hamke in view of Hausmann and Whitmore do not explicitly disclose the TAN has an expansion ratio nozzle greater than or equal to 10:1.
However, Hausmann teaches that the expansion/area ratios effects the nozzle efficiency for different altitudes (Column 1, Lines 13-27).
Therefore the expansion ratio of the nozzle is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is a desired nozzle efficiency for a particular altitude.  
Therefore since the general conditions of the claim, i.e. that the nozzle has an expansion ratio, were disclosed in the prior art by Hamke in view of Hausmann and Whitmore, it is not inventive to discover the optimum expansion ratio by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Hamke in view of Whitmore and Hausmann to have an expansion ratio greater than or equal to 10:1 in order to provide the desired nozzle efficiency for a given altitude.

Regarding Claim 10, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. 
Hamke in view of Hausmann and Whitmore, as discussed so far, do not disclose the rocket motor is selectively operable with and without secondary combustion.
However, Hausmann teaches the rocket motor is selectively operable with and without secondary combustion (Figure 1 - Column 2, Line 52-Column 3, Line 2 – the valve, 32, in the oxidizer supply to the port, 44, selectively controls the amount of oxidizer provided to the divergent section and reduces the amount of oxidizer with altitude gain; thus after a given altitude the valve will close and stop the flow of oxidizer thereby having the rocket engine operate without secondary combustion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamke in view of Hausmann and Whitmore by including a valve in the connection between the propellant injection port and the propellant supply, as taught by Hausmann, thereby resulting in the rocket motor being selectively operable with and without secondary combustion for the same reasons as discussed above for claim 1.

Regarding Claim 11, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. Hamke in view of Hausmann and Whitmore, as discussed so far, do not disclose the TAN is configured to operate in an overexpanded condition at sea-level without secondary combustion.
However, Hausmann teaches the TAN is configured to operate in an overexpanded condition at sea-level without secondary combustion (Column 1, Lines 13-27 and Column 2, Line 64 – Column 3, Line 2 – the secondary combustion occurs at launch and decreases with altitude gain therefore the nozzle is configured to be overexpanded for lower altitudes/sea level when no secondary combustion occurs).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamke in view of Hausmann and Whitmore by making the TAN configured to be overexpanded at sea level without secondary combustion, as taught by Hausmann, for the same reasons as discussed above for Claim 1.

Regarding Claim 12, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. Hamke further discloses a first oxidizer injection port, 46, associated with the combustion chamber (the injection port, 46, provides oxidizer to the combustion chamber and therefore is associated with it) and operable to inject a first oxidizer into the combustion chamber to facilitate combustion of the solid fuel (Column 2, Lines 9-24 and Column 7, Lines 36-48 – the first injection port injects a first oxidizer into the combustion chamber to combust with the solid fuel).

Regarding Claim 13, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. Hamke further discloses the first oxidizer comprises hydrogen peroxide (Column 1, Lines 52-62 – the oxidizer is hydrogen peroxide).

Regarding Claim 16, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. Hamke further discloses the solid fuel comprises a thermoplastic material (Column 5, Lines 1-31 – the solid fuel includes a thermoplastic material).

Regarding Claim 17, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. Hamke in view of Hausmann and Whitmore, as discussed so far, do not disclose the thermoplastic material comprises at least one of acrylonitrile butadiene styrene (ABS), low density polyethylene (LDPE), or high-impact polystyrene (HIPS).
However, Whitmore teaches a solid fuel for a hybrid rocket motor that comprises acrylonitrile butadiene styrene (ABS) as the thermoplastic material (Title and Page 337 – Section “Peroxide hybrid rocket performance”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thermoplastic material comprise acrylonitrile butadiene styrene (ABS) since it has been held that the selection of a known material (in the present case ABS) based on its suitability for its intended use (providing a thermoplastic material for a hybrid rocket motor solid fuel) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.


Regarding Claim 18, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. Hamke further discloses the solid fuel comprises a cylindrical fuel grain (the bore in the fuel grain, 45, is cylindrical).

Regarding Independent Claim 19, Hamke discloses a method for augmenting thrust of a rocket motor (Figure 2), comprising:
burning a solid fuel to generate combustion gas (Column 2, Lines 9-24 – the solid fuel is combusted to produce combustion gases);
directing flow of the combustion gas through a divergent portion of a nozzle (Column 7, Line 36-48 – the divergent portion of the nozzle, 42, of the rocket is at the downstream end of the combustion chamber and thus receives the combustion gases from the combustion chamber).
Hamke does not disclose burning of the solid fuel generates unburned gaseous fuel; directing the unburned gaseous fuel through the divergent portion of the nozzle; introducing an energy-rich oxidizer with a decomposition energy greater than or equal to 1.0 MJ/kg into the divergent portion, wherein only the energy-rich oxidizer, independent of another propellant, is introduced into the flow of the combustion gas and the unburned gaseous fuel for secondary combustion of the unburned gaseous fuel and thermal decomposition of the energy-rich oxidizer within the divergent portion.
However, Hausmann teaches a rocket motor (Figure 1) that burns a solid fuel (Column 2, Lines 11-15 – the rocket motor burns a solid propellant in the combustion chamber, 10) where the combustion in the combustion chamber generates combustion gas and unburned fuel (Column 2, Lines 45-51 – the combustion gases from the combustion chamber are fuel-rich and therefore contain unburned fuel);
directing the unburned gaseous fuel through the divergent portion of a nozzle (Column 2, Lines 44-51 – the combustion gases from the combustion chamber flowing through the nozzle, 14, 16 and 18, are fuel-rich and therefore unburned gaseous fuel is directed through the divergent portion of the nozzle);
introducing an oxidizer into the divergent portion of a nozzle (Figure 1 – oxidizer is introduced into the divergent portion, 18, of the nozzle through the injection port, 44),
wherein only the oxidizer, independent of another propellant, is introduced into the flow of the combustion gas and the unburned gaseous fuel (only the oxidizer is injected into the divergent portion through the port, 44) for secondary combustion of the unburned gaseous fuel and thermal decomposition of the oxidizer within the divergent portion (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) – Column 2, Lines 44-51 and Column 3, Lines 3-16 – Further the structure of Hausmann is capable of providing the oxidizer for secondary combustion/adding heat to the divergent portion and thermal decomposition of the oxidizer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamke by including a propellant injection port in the nozzle of Hamke and connecting it to an oxidizer supply and operating the combustion chamber to produce fuel rich combustion gases, as taught by Hausmann, resulting in burning of the solid fuel generates unburned gaseous fuel; directing the unburned gaseous fuel through the divergent portion of the nozzle; introducing an oxidizer into the divergent portion, wherein only the energy-rich oxidizer, independent of another propellant, is introduced into the flow of the combustion gas and the unburned gaseous fuel for secondary combustion of the unburned gaseous fuel and thermal decomposition of the oxidizer within the divergent portion in order to provide a simple and positive means of effectively varying the exit area of the convergent-divergent nozzle (Hausmann – Column 1, Lines 28-32) thereby increasing the efficiency of the nozzle over various altitudes.
Hamke in view of Hausmann do not disclose the oxidizer being an energy-rich oxidizer with a decomposition energy greater than or equal to 1 MJ/kg.
However, Whitmore teaches a hybrid rocket motor (Title) that uses high test peroxide (Page 336 – Section “Hydrogen peroxide as a rocket propellant” – the rocket motor uses high test peroxide (HTP) as the propellant) that has a decomposition energy greater than or equal to 1 MJ/kg (Page 336 – Section “Hydrogen peroxide as a rocket propellant” – the HTP has a decomposition energy of 2.89 MJ/kg).
Further, Hausmann discloses the oxidizer may be any oxidizer (Column 2, Lines 11-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamke in view of Hausmann by using a high test peroxide as the hydrogen peroxide propellant, as taught by Whitmore, resulting in the propellant supply containing an energy-rich oxidizer with a decomposition energy greater than 1 MJ/kg in order to provide a very energetic propellant for use in the rocket motor (Whitmore - Page 336 – Section “Hydrogen peroxide as a rocket propellant”).

Regarding Claim 20, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. Whitmore further discloses the energy-rich oxidizer comprises hydrogen peroxide (Page 336 – Section “Hydrogen peroxide as a rocket propellant” – the oxidizer used is hydrogen peroxide).
Thus the combination of Hamke in view of Hausmann and Whitmore, as discussed above, would result in the energy-rich oxidizer comprises hydrogen peroxide.

Regarding Claim 23, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. Hamke further discloses introducing a fluid oxidizer to the solid fuel while burning the solid fuel (Column 2, Lines 9-24 – oxidizer fluid is introduced into the combustion chamber to burn with the solid fuel).

Claim(s) 5-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamke in view of Hausmann and Whitmore as applied to claim 1 and 19 above, and further in view of Bradford (U.S. Patent No. 5,582,001), hereinafter Bradford.

Regarding Claim 5, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above.
Hamke in view of Hausmann and Whitmore do not disclose the injected energy-rich oxidizer has a droplet size less than or equal to 50 microns.
However, Bradford teaches a hybrid rocket motor (Title) that injects oxidizer (Column 4, Lines 20-36 – the oxidizer is injected) where the combustion performance is influenced by droplet atomization/size (Column 2, Lines 62-67).
Therefore the droplet size of the injected oxidizer is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is providing the desired combustion performance.  
Therefore since the general conditions of the claim, i.e. that energy-rich oxidizer is injected, were disclosed in the prior art by Hamke in view of Hausmann and Whitmore, it is not inventive to discover the optimum droplet size by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamke in view of Hausmann and Whitmore to have the injected energy-rich oxidizer have a droplet size less than or equal to 50 microns in order to provide the desired combustion performance.

Regarding Claim 6, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above.
Hamke in view of Hausmann and Whitmore do not disclose the propellant injection port comprises at least one of an atomizer or a conical spray head.
However, Bradford teaches a hybrid rocket motor (Title) that injects oxidizer (Column 4, Lines 20-36 – the oxidizer is injected) where the injection port comprises an atomizer (Column 6, Lines 2-5 – the injection port is an atomizer injection port).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamke in view of Hausmann and Whitmore by making the injection port comprise and atomizer in order to increase the combustion performance of the oxidizer (Bradford – Column 2, Lines 62-67).

Regarding Claim 21, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above.
Hamke in view of Hausmann and Whitmore do not disclose introducing the energy-rich oxidizer comprises forming the energy-rich oxidizer into droplets sized less than or equal to 50 microns.
However, Bradford teaches a hybrid rocket motor (Title) that injects oxidizer (Column 4, Lines 20-36 – the oxidizer is injected) where the combustion performance is influenced by droplet atomization/size (Column 2, Lines 62-67).
Therefore the droplet size of the injected oxidizer is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is providing the desired combustion performance.  
Therefore since the general conditions of the claim, i.e. that energy-rich oxidizer is injected, were disclosed in the prior art by Hamke in view of Hausmann and Whitmore, it is not inventive to discover the optimum droplet size by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamke in view of Hausmann and Whitmore to have the step of introducing the energy-rich oxidizer comprise forming the energy-rich oxidizer into droplets sized less than or equal to 50 microns in order to provide the desired combustion performance.

Claim(s) 7-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamke in view of Hausmann and Whitmore as applied to claim 1 and 19 above, and further in view of Kepler (U.S. Patent No. 3,212,259), hereinafter Kepler.

Regarding Claim 7, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above.
Hamke in view of Hausmann and Whitmore do not disclose the propellant injection port is oriented at a forward-facing injection angle.
However, Kepler teaches a rocket motor system (Column 3, Lines 51) with injection of a fluid in the divergent portion (Figure 8 – a fluid s injected into the divergent portion, 10, of the nozzle through the port, 32) where the injection port is oriented at a forward-facing injection angle (the injection port, 32, is oriented such that it is angled to the left/forward and thus has a forward injection angle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamke in view of Hausmann and Whitmore by making the propellant injection port oriented such that it has a forward-facing injection angle, as taught by Kepler, in order to provide a shockwave position that is further upstream of the injection location (Kepler – Column 4, Lines 49-55) thereby allowing further control over the expansion ratio of the nozzle.

Regarding Claim 8, Hamke in view of Hausmann, Whitmore and Kepler disclose the invention as claimed and discussed above. Hamke in view of Hausmann, Whitmore and Kepler, as discussed so far, do not disclose the propellant injection port is oriented at a forward-facing injection angle up to and including 10 degrees.
However, Kepler discloses the angle of injection affects the shock wave position within the divergent portion (Column 4, Lines 49-55).
Therefore the forward-facing injection angle is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is the desired position upstream of the shock wave.  
Therefore since the general conditions of the claim, i.e. that the propellant injection port is oriented to have a forward-facing injection angle, were disclosed in the prior art by Hamke in view of Hausmann, Whitmore and Kepler, it is not inventive to discover the optimum forward-facing injection angle by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propellant injection port to have a forward-facing injection angle up to and including 10 degrees in order achieve the desired shock wave position in the divergent portion.

Regarding Claim 22, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above.
Hamke in view of Hausmann and Whitmore do not disclose introducing the energy-rich oxidizer comprises directing the energy-rich oxidizer at a forward-facing injection angle.
However, Kepler teaches a rocket motor system (Column 3, Lines 51) with injection of a fluid in the divergent portion (Figure 8 – a fluid s injected into the divergent portion, 10, of the nozzle through the port, 32) where the injection port is oriented at a forward-facing injection angle (the injection port, 32, is oriented such that it is angled to the left/forward and thus has a forward injection angle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamke in view of Hausmann and Whitmore by making the step of introducing the energy-rich oxidizer comprise directing the energy-rich oxidizer at a forward-facing injection angle, as taught by Kepler, in order to provide a shockwave position that is further upstream of the injection location (Kepler – Column 4, Lines 49-55) thereby allowing further control over the expansion ratio of the nozzle.

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamke in view of Hausmann and Whitmore as applied to claim 12 above, and further in view of Jones (U.S. Patent No. 6,073,437), hereinafter Jones.

Regarding Claim 14, Hamke in view of Hausmann and Whitmore disclose the invention as claimed and discussed above. 
Hamke in view of Hausmann and Whitmore do not disclose a second oxidizer injection port associated with the combustion chamber and operable to inject a second oxidizer into the combustion chamber to initiate combustion between the second oxidizer and the solid fuel prior to injection of the first oxidizer to facilitate thermal decomposition of the first oxidizer.
However, Jones teaches a hybrid rocket motor (Figure 11 - Column 1, Lines 13-18) with a combustion chamber (Figure 11 – the chamber inside the wall of the motor, 300) with a first oxidizer injection port, 331, and a second oxidizer injection port, 350, associated with the combustion chamber (the port injects fluid into the combustion chamber and therefore is associated with it) and operable to inject a second oxidizer (the gaseous oxidizer from the tanks, 230, is the second oxidizer) into the combustion chamber to initiate combustion between the second oxidizer and the solid fuel prior to injection of the first oxidizer to facilitate thermal decomposition of the first oxidizer (Column 6, Lines 26-38, Column 14, Lines 26-32, Column 17, Lines 41-56 and Column 20, Lines 11-14 – the gaseous oxidizer is injected through the second injection port into the forward end of the combustion chamber, which reacts/combusts with solid fuel to act as a heater to thermally decompose the first oxidizer that flows into the forward end; thus the second oxidizer reacts/combusts with the solid fuel prior to the injection of the first oxidizer).
Further, Hamke discloses a second injection port, 48, for injecting a fluid into the combustion chamber (Figure 2 – the second injection port inject fluid into the combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hamke in view of Hausmann and Whitmore by making the second injection port of Hamke in view of Hausmann and Whitmore a second oxidizer injection port associated with the combustion chamber and operable to inject a second oxidizer into the combustion chamber to initiate combustion between the second oxidizer and the solid fuel prior to injection of the first oxidizer to facilitate thermal decomposition of the first oxidizer, as taught by Jones, in order to improve the combustion of the hybrid rocket motor by vaporizing the oxidizer as it enters the motor (Jones – Column 6, Lines 26-29).

Regarding Claim 15, Hamke in view of Hausmann, Whitmore and Jones disclose the invention as claimed and discussed above. Jones further discloses the second oxidizer comprises gaseous oxygen (Figure 11 – Column 8, Line 49 – the second oxidizer is gaseous oxygen).
Thus the combination of Hamke in view of Hausmann, Whitmore and Jones would result in the second oxidizer being gaseous oxygen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741